Citation Nr: 9932631	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,379, to include 
the issue of the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from October 1951 to July 
1953.  This appeal arises from a December 1996 decision of 
the Committee on Waivers and Compromises of the Roanoke, 
Virginia RO, which denied the appellant's request for waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $7,379 on the basis that the request was not 
filed in a timely manner.  This case was before the Board in 
June 1998 and April 1999 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  By letter dated in November 1984, the veteran was 
notified that he had been awarded VA pension benefits from 
June 1984, on the basis that his countable family income did 
not exceed the maximum annual limit, and informed the veteran 
that the rate of pension depended on family income.  He was 
also advised that any changes in income or dependents must be 
promptly reported to VA and that all income from all sources 
must be reported.

3.  A review under the State Wage Match project with the 
State of Virginia revealed that the appellant had employment 
income in 1984 and 1985.

4.  In May 1988, the RO retroactively adjusted the 
appellant's pension benefits from June 1984 through May 1986 
and an overpayment of $7,379 was thereby created.

5.  The first letter notifying the appellant of an 
overpayment of improved pension benefits in the amount of 
$7,379 was mailed to the appellant on September 6, 1995; 
included with this notice was information advising the 
appellant of his rights to request waiver of the debt within 
180 days.

6.  The appellant's request for waiver of the overpayment of 
improved pension benefits was dated November 1, 1996 and 
noted to be received by the RO on November 7, 1996, more than 
one year following issuance of the notice of overpayment.


CONCLUSIONS OF LAW

1.  An overpayment of VA pension benefits was properly 
created as the veteran received employment income in 1984 and 
1985.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.401, 
3.500, 3.501 (1999).

2.  The appellant's claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$7,379 was not timely filed.  38 U.S.C.A. §§  5107, 5302(a), 
7105 (West 1991); 38 C.F.R. § 1.963(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must first determine whether the debt was properly 
created.  Improved pension is a benefit payable by the VA to 
veterans of a period of war because of disability.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 
38 C.F.R. §§ 3.3(a)(3).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum annual rate of improved pension for a 
veteran with a spouse and one child was $8,160 effective in 
December 1983, and $8,446 effective in December 1984.  The 
maximum annual rate of improved pension for a veteran with 
one child was $7,478 effective in December 1984, and $7,710 
effective in December 1985.  The maximum annual rate of 
improved pension for a veteran was $5,866 effective in 
December 1985.  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 C.F.R. § 
3.271(a).  Medical expenses in excess of 5 percent of the 
maximum annual pension rate may be excluded from an 
individual's income for the same 12-month period to the 
extent they were unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii).

The evidence of record shows that by letter dated in November 
1984 the appellant was awarded improved pension benefits, 
effective in June 1984, on the basis that his countable 
family income did not exceed the maximum annual limit.  By 
letter dated in May 1988, the RO notified the appellant that 
his pension payments were retroactively adjusted from June 
1984 through May 1986, on the basis that his countable income 
was actually more than what the RO was originally led to 
believe.  The RO informed the appellant that the adjustment 
resulted in an overpayment of benefits in the amount of 
$7,379.

A review of the record shows that the veteran was paid 
improved pension benefits for the annualization period from 
June 1984 through May 1985 on the basis of monthly retirement 
income in the amount of $490 received beginning in April 
1985, when in fact he also received wages in 1984 and 1985.  
These earnings, revealed in a State Wage Match project with 
the State of Virginia, amounted to $16,994 from January 1984 
through December 1984, and $4,981 from January 1985 through 
March 1985.  The veteran has reported no unreimbursed medical 
expenses in excess of 5 percent of the maximum annual pension 
rate for the overpayment period at issue.  Clearly, the 
veteran's income from June 1984 through May 1985 was in 
excess of the maximum annual rate of improved pension for a 
veteran with a spouse and one child.  Thus, the RO properly 
terminated the veteran's pension from June 1984 through May 
1985, which is in accord with the provisions of 38 C.F.R. 
§ 3.660, to account for the receipt of this previously 
unreported income.  This created an overpayment of $7,318.

The evidence of record notes that the veteran's wife died on 
June [redacted], 1985.  The evidence of record also notes that the 
veteran's countable income for the annualization period of 
June 1985 through May 1986 consisted of monthly retirement 
income in the amount of $490.  The veteran's countable annual 
income for this annualization period was below the maximum 
limit; therefore, his pension benefits were properly 
reinstated effective June [redacted], 1985.  The Board notes, however, 
that for the month of June 1985, the veteran received 
improved pension benefits in the amount of $213.  Based on 
the annual rate of improved pension for a veteran with a 
child of $7,478 and the veteran's annual retirement income of 
$5,880, the veteran should have received $133 for the month 
of June.  Therefore, an overpayment of $80 was created.  In 
addition, for the month of December 1985, the veteran 
received improved pension benefits in the amount of $133.  
Based on the annual rate of improved pension for a veteran 
with a child of $7,710 and the veteran's annual retirement 
income of $5,880, the veteran should have received $152 for 
the month of December.  Therefore, the veteran was underpaid 
$19.

In short, for the overpayment period in issue, that is June 
1984 through May 1986, the veteran was paid $8,937.33 in 
pension benefits when he was entitled to $1,558.33, thereby 
creating an overpayment of $7,379.  The Board concludes the 
overpayment of pension benefits was properly created.

The Board now turns to the issue of entitlement to waiver of 
recovery of the overpayment.  On September 6, 1995, the 
appellant was mailed a notice of overpayment of improved 
pension benefits in the amount of $7,379.  Included with this 
notice was information regarding the appellant's right to 
request a waiver of the debt within 180 days.  Although a 
copy of this demand letter is not of record, VA's Debt 
Management Center certified in June 1999 that the demand 
letter and the notice of appellate rights were mailed on 
September 6, 1995 and were not returned as undeliverable due 
to a bad address.  A copy of the demand letter (DMC Letter 
100A) was attached to the certification along with a copy of 
the CAROLS Master File.  The certifying official attached an 
explanation of the Master File.

The threshold question to be answered is whether the 
appellant has submitted a timely request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $7,379 after notification of the indebtedness.  

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within 2 years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).  

In the case at hand, the appellant's request for waiver of 
the overpayment of improved pension benefits, dated November 
1, 1996, was noted to be received by the RO on November 7, 
1996.  The appellant claimed, essentially, that he was not at 
fault in the creation of the debt and that repayment of the 
debt would cause undue financial hardship.

By decision dated in December 1996, the RO's Committee on 
Waivers and Compromises denied the appellant's request for 
waiver of recovery of the $7,379 overpayment because his 
request was not received within the requisite 180 days 
following the notification of indebtedness in September 1995.  
In January 1997, the appellant submitted a notice of 
disagreement with the decision to deny his waiver 

request.  In February 1997, the RO issued the appellant a 
statement of the case, which explained that his waiver 
request was denied on the basis that it was not received 
within the applicable time limit.  The appellant submitted a 
substantive appeal in April 1997.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $7,379 would have 
been received by the VA within 180 days from September 6, 
1995.  The uncontroverted evidence demonstrates that the 
appellant's request for waiver was received in November 1996, 
too late for consideration of the request.  It has not been 
contended or shown that the appellant ever requested an 
extension of time to file a waiver request.  In addition, it 
has not been demonstrated that the letter notifying the 
veteran of the indebtedness and the right to request a waiver 
was not received by him within a few days after it was 
posted.  

Of record is a copy of a letter from the veteran, dated 
September 14, 1995, wherein he refers to the letter dated 
September 6, 1995 and he requested that he be provided with 
the particulars surrounding the request for him to repay the 
money.  Clearly, this shows that the veteran did, in fact, 
receive the demand letter.  Moreover, in reading his letter 
in reply to the demand letter, there is no reference to a 
desire to have recovery of the overpayment waived; rather, he 
is clearly questioning how the overpayment was created.  To 
constitute a claim, the benefit being sought must be 
identified.  38 C.F.R. § 3.155. 

The Court held that in cases such as this "...where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

The overpayment of improved pension benefits in the amount of 
$7,379 was properly created and as a timely claim for waiver 
of recovery of the overpayment was not submitted, the appeal 
is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

